ATTORNEY            GENERAL          OFTEXAS
                                           GREG       ABBOTT




                                              January30,2007



The Honorable Jane Nelson                             OpinionNo.      GA-0508
Chair, Committee on Health
  and Human Services                                  Re: Whethertherequirements     ofsection265.004(a)
Texas State Senate                                    of the Family Code apply to all prevention and early
Post.Office Box 12068                                 intervention programs funded by the Department of
Austin, Texas 7871 l-2068                             Family and Protective Services (RQ-05 13-GA)

Dear Senator Nelson:

         You ask whether the requirements of section 265.004(a) of the Family Code apply to all
prevention and early intervention programs funded by the Department of Family and Protective
Services (the “DFPS”).’

       Chapter 265 of the Family Code, originally enacted in 1999, requires the DFPS, forrireriy the
Department of Protective and Regulatory Services, to

                 operate a division to provide services for children in at-risk situations
                 and for the families of those children and to achieve the consolidation
                 of prevention and early intervention services within the jurisdiction of
                 a single agency in order to avoid fragmentation and duplication of
                 services and to increase the accountability for the delivery and
                 administration of these services.

TEX. FAM. CODE ANN. § 265.002 (Vernon 2002). The division responsible for providing these
services “shall be called the prevention and early intervention services division.” Id “Prevention and
early intervention services” is defined as “programs intended to provide early intervention or prevent
at-risk behaviors that lead to child abuse, delinquency, running away, truancy, and dropping out of
school.” Id 5 265.001(3).




          ‘See Letter fromHonorable JaneNelson, Chair, Senate Committee on Health and Human Services, to Honorable
Greg Abbott, Attorney General of Texas (July 20, 2006) (on tile with the Opinion Committee, also available of
http://www.oag.state.tx.us)  [hereinafier Request Letter].
The Honorable Jane Nelson     - Page 2         (GA-0508)




       In its 2005 regular session, the Legislature enacted section 265.004, entitled “Use of Evidence-
Based Programs for At-Risk Families,” which provides:

                       (a) To the extent that money is appropriated for the purpose,
               the department shall fund evidence-based       programs offered by
               community-based    organizations that are designed to prevent or
               ameliorate child abuse and neglect.

                        (b) The department shall place priority on programs that target
               children whose race or ethnic&y is disproportionately represented in
               the child protective services system.

                       (c) The department shall periodically evaluate the evidence-
               based abuse and neglect prevention programs to determine the
               continued effectiveness of the programs.

Id. 5 265.004 (Vernon Supp. 2006).     Your question is whether the requirement that programs be
evidence-based applies only to programs “designed to prevent or ameliorate child abuse and neglect,”
or whether the “evidence-based” requirement extends to all programs governed by chapter 265. See
Request Letter, supra note 1.

         In construing a statute, we must give effect to the Legislature’s intent. Albertson ‘s, Inc. v.
Sinclair, 984 S.W.2d 958, 960 (Tex. 1999). In order to ascertain legislative intent, we begin by
construing a statute according to its plain language. In re Canales, 52 S.W.3d 698,702 (Tex. 2001).
The plain language of section 265.004(a) requires the DFPS to “fund evidence-based programs
that are designed to prevent or ameliorate child abuse and neglect.” TEX. FAM. CODE ANN.
5 265.004(a) (Vernon Supp. 2006) (emphasis added). Because this statute specifically limits the
~requirement of evidence-based programs to those that are “designed to prevent or ameliorate child
abuse and neglect,” the statute necessarily implies that the requirement of evidence-based programs
is not applicable to all programs governed by chapter 265. See Laidlaw Waste Systems (Dallas) Inc.
v. City of Wilmev, 904 S.W.2d 656,659 (Tex. 1995) (“When the Legislature employs a term in one
section of a statute and excludes it in another section, the term should not be implied where
excluded.“).

        We conclude that the requirement for “evidence-based” programs in section 265.004(a) ofthe
Family Code is applicable only to programs of the DFPS that are “designed to prevent or ameliorate
child abuse and neglect” rather than to all programs funded by the DFPS.
The Honorable Jane Nelson    - Page 3       (GA-0508)




                                        SUMMARY

                      The requirement for “evidence-based” programs in section
               265.004(a) of the Family Code is applicable only to programs of the
               Department of Family and Protective Services that are “designed to
               prevent or ameliorate child abuse and neglect” rather than to all
               programs funded by that Department.




RENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee